Citation Nr: 1130699	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  05-18 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



WITNESSES AT HEARING ON APPEAL

The Appellant and her son


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1967 to July 1971.  He died in December 2002.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2004 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for the cause of the Veteran's death.  In July 2007, the appellant testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge. 

In a November 2007 decision, the Board affirmed the RO's denial of the benefit on appeal.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2008, the parties filed a Joint Motion for Remand.  In July 2008, the Court granted the joint motion, vacated the Board's November 2007 decision, and remanded the case to the Board for readjudication in compliance with the joint motion.  In September 2009, the Board referred this case for an Independent Medical Expert (IME) opinion, which was received in November 2009.  In March 2010, the Board issued a decision, denying the appellant's claim.  The appellant again appealed to the Court.  In July 2010, the parties filed another Joint Motion for Remand.  Thereafter, in July 2010, the Court granted the joint motion, vacated the Board's March 2010 decision, and remanded the case to the Board for readjudication in compliance with the joint motion.  The case is once again before the Board for review.

FINDINGS OF FACT

1. The Veteran died in December 2002.  The certificate of death lists the immediate cause of death as a left parietal glioblastoma multiforme.

2. At the time of the Veteran's death, service connection was not in effect for any disabilities.  By July 2004 rating decision, service connection was established for diabetes mellitus; cataracts with aphakia; and coronary artery disease, for purposes of accrued benefits.  The Veteran's service-connected disabilities were not an immediate or underlying cause of his death and did not contribute substantially or materially to cause his death.

3. The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's fatal left parietal glioblastoma multiforme was caused by his presumed in-service exposure to Agent Orange during his Vietnam service.  

CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.3093.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this case, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue, given the fully favorable nature of the Board's decision herein.

II. Factual Background

Private treatment records from Associates in Pathology show that the Veteran had a brain tumor biopsy on September 2002, and was diagnosed with high-grade malignant glioma, Grade 4, glioblastoma multiforme.  

A certificate of death shows that the cause of the Veteran's death was left parietal glioblastoma multiforme, and that this brain tumor had its onset four and a half months prior to his death in December 2002.

By July 2004 rating decision, the RO granted service connection for diabetes mellitus, evaluated as 20 percent disabling; for cataracts with aphakia, evaluated as 30 percent disabling; and for coronary artery disease, evaluated as 10 percent disabling, with a combined 50 percent rating, for purposes of accrued benefits.  

At the July 2007 Board hearing, the appellant contended that the Veteran's service- connected diabetes mellitus contributed to his cause of death.

In a May 2005 letter, Dr. Boehm stated that he operated on the Veteran in September 2002 for treatment of a malignant brain tumor (glioblastoma), and that the Veteran died of a rapid recurrence three months later.  Dr. Boehm stated that the Veteran was known to have insulin dependent diabetes mellitus at the time of his surgery and that this may have contributed to his early demise.

In April 2009, the appellant submitted a private opinion from Dr. Carey, who stated that the Veteran's glioblastoma of the brain was at least as likely as not a result of his in-service Agent Orange exposure.  He based his opinion, in part, on a review of medical literature on the topic.  These studies included research between the prevalence of brain cancers and environmental exposures including certain occupations as well as herbicide exposure through farming or the agricultural industry.  Dr. Carey also noted that TCDD had been shown to cause cancer in laboratory animals at a variety of sites.  Dr. Carey concluded that "[i]f TCDD has similar effects on cell regulation in humans, it is plausible that is could have an effect on human cancer incidence as well."  Citations to the referenced medical literature are provided in Dr. Carey's opinion.  

In September 2009, in accordance with the July 2008 Joint Motion for Remand instructions, the Board requested an IME opinion to resolve the following questions:  (1) Is it at least as likely as not that the Veteran's fatal glioblastoma multiforme was etiologically related to the Veteran's military service to include exposure to Agent Orange or other herbicides in service?; and (2) Is it at least as likely as not that the Veteran's diabetes mellitus contributed substantially or materially to cause death, or aided or lent assistance to the production of death?

A November 2009 independent medical expert (IME) opinion was provided by a Professor of Internal Medicine, and Director of the Division of General Internal Medicine at the University of Iowa Carver College of Medicine.  The IME opinion was based on a review of the Veteran's medical and military record, as well as relevant medical literature.  In response to the first question presented above, the IME stated that it was "important to note that there is a robust medical literature that has examined potential causal associations between exposure to Agent Orange and other herbicides and the development of cancers of the brain, of which glioblastoma multiforme has the worst prognosis".  The IME further indicated that the best available summary of this literature was found in reports produced in by Institute of Medicine (IOM), entitled Veterans and Agent Orange (VAO), which are regularly updated, with the most recent version being the 2008 Update.  The IME indicated that the 2008 Update noted that, "the only well-established environmental risk factor for brain tumors is exposure to high doses of ionizing radiation," and that "the causes of most cancers of the brain and nervous system are not known."  The IME also noted that Table 6-37 in the 2008 Update provided a comprehensive summary of the results of the numerous studies that have examined relationships between herbicide exposure and brain cancer in Vietnam-era veterans.  

Further, in November 2009, the IME indicated that in coming to a conclusion about the likelihood that herbicide exposure caused glioblastoma multiforme and other brain cancers, it was important to review as much of the medical literature as possible, and that failure to do so and only cite selected studies may lead to an erroneous conclusion.  The IME went on to discuss specific findings demonstrated in the aforementioned studies, and the IME concluded that the preponderance of the evidence indicated that individuals with occupational and environmental exposures to herbicides did not develop brain cancer at higher rates.  The IME noted that the IOM's 2008 Update examined a large number of studies, over 60, and that because of the nature of probability and the principals of statistics, one would expect at least one in 20 studies to find a statistically significant difference in rates of cancer in exposed and unexposed individuals based on chance alone.  The IME then stated, based solely on chance occurrences, that at least three of the studies in the IOM 2008 Update would be expected to show a statistically significant difference in the risk of brain cancer, even if no such relationship existed.  

The IME also addressed the medical evidence cited by Dr. Carey in rendering his opinion, noting that the cited study by Zheng, et. al. was a case-control study that examined relationships between a number of occupations and the development of brain cancer.  In further reviewing this study, the IME found that the evidence for the association noted by Dr. Carey was not clear.  The IME noted, for example, that the odds of developing brain cancer in individuals with military service (1.8) were not statistically significant.  The IME also noted that this study did not differentiate Vietnam era veterans from other veterans and did not specifically examine the risk of brain cancer in individuals with herbicide exposure.  The IME did not believe that this study provided evidence of an association between herbicide exposure and brain cancer in veterans.  The IME noted that none of the other studies cited by Dr. Carey directly compared the risk of brain cancer in individuals with and without herbicide exposure, or examined associations between levels of herbicide exposure and brain cancer rates.  The IME did not believe that the studies cited by Dr. Carey established associations between brain cancer and herbicide exposure in individuals in other occupations.

Further, the IME noted that Dr. Carey indicated that "TCCD has been shown to cause cancer in laboratory animals at a variety of sites", but then indicated that, in contrast, the 2008 Institute of Medicine report stated that, "no animal studies have reported an association between exposure to the compounds of interest and brain cancer".  Lastly, the IME noted that Dr. Carey's report did not review the studies cited in the IOM reports, which, in the IME's opinion, were the most meticulous efforts to examine associations between herbicide exposure and brain cancer in veterans and in individuals with environmental and occupational exposures to herbicides.  Based on the analysis of the medical literature and review of evidence cited by Dr. Carey, the IME did not conclude that it was at least as likely as not that the Veteran's fatal glioblastoma multiforme was etiologically related to service.

In response to the second question presented above, the IME in November 2009 indicated that there was no evidence in the medical literature that diabetes increased the risk of developing this tumor, and that while a recent study found that hyperglycemia following surgery for brain cancer was independently associated with lower survival, the presence of diabetes alone was not associated with lower survival.  The IME concluded that there was no evidence in the medical literature to indicate that the Veteran's diabetes led to the development of his tumor or directly decreased his survival.  The IME stated that information in the medical records submitted, provided no evidence that the Veteran's diabetes affected the treatment he received, nor did it aid or lend assistance to the production of death.  The IME did note that the medical records did not include records of medical care received by the Veteran following his surgery and preceding his death.  Nonetheless, the IME opined, "I do not conclude that it is at least as likely as not that the above named Veteran's diabetes contributed substantially or materially to cause death, or aided or lent assistance to the production of death."

Received in May 2011, from the Veteran's representative, was a letter, along with a copy of an opinion rendered by Dr. W. Goffney, regarding whether there was a link between the Veteran's left parietal glioblastoma multiforme that caused the Veteran's death was related to his exposure to Agent Orange.  The representative indicated that RO consideration of the letter and the enclosed opinion was waived.  The Veteran's representative essentially argued that the November 2009 IME opinion relied on, and formed an opinion based on, the 2008 Update rendered by the IOM (regarding a relationship between the development of brain cancer and exposure to herbicides), but also acknowledged credibility problems with the studies cited in the 2008 Update.  The representative further noted that although the November 2009 IME opinion cited to medical literature in support of its conclusion, it did not address the Veteran's specific case including his medical history or any risk factors in determining that his brain tumor was not related to Agent Orange exposure.  The representative indicated that in order to address the medical points at issue in the Veteran's case specifically, an oncologist (Dr. Goffney) was contacted to review the Veteran's record in conjunction with the November 2009 IME report and its cited studies.  The representative claimed that the May 2011 oncology report by Dr. Goffney was competent, credible, and based on a complete review of the Veteran's records as well as pertinent medical literature on the subject, and should be assigned significant probative weight.  The representative further indicated that the May 2011 oncology report explained that emerging research indicating the carcinogenic effect of TCDD on human cells has compelled the IOM to move brain cancer up on its list of conditions caused by Agent Orange into the category of "inadequate or insufficient evidence to determine association".  The representative claimed that this was extremely significant in deciding the overall weight of the medical evidence "as there is currently no conclusive medical literature supporting a lacking relationship between Agent Orange exposure and brain cancer".  

In a letter dated in May 2011, Dr. Goffney initially indicated that glioblastoma multiforme (GBM) was a malignant brain tumor, which, while the most frequent of primary brain tumors, was still a rare tumor, occurring in only 2 - 3 of every 100,000 people per year in North America and Europe, and that was for people with age ranges covering the normal human life span.  Dr. Goffney noted that the average age of diagnosis of GBM was 62 years old, but that most of the military personnel serving in Vietnam were 18 to 30 years old, and, as such, the incidence rate of GBM in the population of Vietnam veterans should be much lower than that observed in the general population.  Dr. Goffney contrasted the requirement needed to prove an association between a malignant brain tumor (with a low incidence rate) and Agent Orange, with that which would be required to prove an association with a type 2 diabetes mellitus or non-Hodgkin's lymphoma (with high incidence rates) and Agent Orange.  Dr. Goffney noted that despite this (the higher incidence rates in the latter), it was not until the year 2000 that enough data had been accumulated for the IOM to determine there was "suggestive evidence of an association between exposure to at least one chemical of interest and Type 2 diabetes", and that the original IOM report and Update 1996 and Update 1998 had determined that there was "inadequate or insufficient information to determine whether an association between exposure to chemicals of interest and diabetes mellitus exists.  Dr. Goffney indicated that over time, a well designed and controlled study, with sufficient numbers of subjects, can demonstrate an effect of an agent, if one exists, and that this type of conclusion depends on the statistical power of the study.  

Dr. Goffney indicated that no study, with sufficient statistical power, had ever been done in humans to demonstrate a positive or negative association between Agent Orange and the development of GBM.  Dr. Goffney indicated that the studies cited in the November 2009 IME opinion did not prove the conclusion that "the preponderance of the evidence ... indicates that veterans exposed to Agent Orange and other herbicides do not develop brain cancer at a higher rate".  Dr. Goffney then discussed several of the studies that had been highlighted by the November 2009 IME, including for instance, one study "Cancer Incidence in Australian Vietnam Veterans" which retrospectively looked at the incidence of cancer over an 18 year period in veterans who on average were 24 years of age at the start of their Vietnam service.  The study found that at the end of the period, the Australian Veterans were, on average, only 42 years old, which Dr. Goffney noted was too young to detect any increase in the incidence of a rare tumor like GBM, which had an average age diagnosis of 62 in the U.S. and European populations.  Dr. Goffney noted the study did show an elevated overall cancer incidence rate that was 13 - 15% higher than expected, but was not powered to detect any change in the incidence of GBM as a consequence of Agent Orange exposure.  Dr. Goffney also indicated that another of the cited studies, "Proportionate mortality study of Vietnam era veterans of Michigan" only included 3,364 people who were presumed exposed to Agent Orange and who had died during the 15 year study period of 1974 - 1989, and that of that number only 181 were in the olds group at death, 50 to 54 years old, which was an age younger than when GBM was usually diagnosed.  Dr. Goffney indicated that with the small sample size, no conclusion could reasonably be asserted about the presence or lack of association of Agent Orange and the development of GBM.  

Dr. Goffney also indicated that the November 2009 IME opinion relied on a recent study by Samate, et al., which was a retrospective study of hospitalized patients who had been treated for glioma or meningioma between 1994 and 1998, and "using a somewhat tortured reasoning process" based on the participants recall of the types of jobs they held during their lives, their recall of specific activities on these jobs, and extrapolation from estimates in the literature about the volume of substance accumulating on the skin, the authors attempted to calculate the exposures of the participants to herbicides and insecticides, and attempted to correlate the degree of exposure with later development of glioma or meningioma.  Dr. Goffney noted that this study did not note the fact that herbicides available in the US have not contained dioxins of the type found in Agent Orange since the late 1970s or early 1980s and did not indicate if any of their other study participants were ever exposed to Agent Orange or other dioxin-containing compounds.  Dr. Goffney noted that not all herbicides were equivalent, and that if none of the participants had been exposed to dioxins, it would be hard to extrapolate their conclusions as to what might happen to individuals exposed to Agent Orange.  Dr. Goffney also indicated that the small size of the study group also called into question the conclusions, and that likely few, or none, of them had been exposed to Agent Orange.  Dr. Goffney concluded that the reliance of the November 2009 IME opinion on this article called into question the quality of the conclusions.

Dr. Goffney noted that the IOM understood the weakness of the current data, but also recognized the possibility of more conclusive data coming when it concluded that "there is inadequate or insufficient evidence to determine whether there is an association between exposure to the chemicals of interest and brain cancer and other nervous system cancers".  Dr. Goffney indicated that it was of note that this conclusion by the IOM was the same conclusion reached in their original VAO report, and the next two updates, regarding the association between Agent Orange and type 2 diabetes, until enough data had accumulated to prove the case in the year 2000 update.  Dr. Goffney noted that any exposed individual seeking compensation for type-2 diabetes mellitus up to that point, would have been told there was no evidence to support an association between Agent Orange and type-2 diabetes.  

With regard to the Veteran's case, Dr. Goffney noted that according to his medical records of July 1967, the Veteran was a 19 year old healthy male, except for a history of bilateral knee surgery, when he entered the Air Force, and that he had no personal or family history of malignancy of any sort, and that on separation from the Air Force, his medical examination in July 1971 indicated he was still overtly healthy.  Dr. Goffney indicated that the Veteran had, however, served in Vietnam where he was exposed to Agent Orange and "that changed his health".  

Dr. Goffney next indicated that from January 1962 through 1970, herbicides were sprayed over various areas of Vietnam, and that one of the components of the herbicide, Agent Orange, was dioxin (tetrachlorodibenzo p-dioxin or TCDD).  Dr. Goffney noted that TCDD was actually the most toxic form of dioxin, and it was known to accumulate in adipose tissue (fat) and in the liver, and that while a number of factors affect its metabolism, it can persist in the body for a long time, and has been shown, in some studies, to have a half-life of over 10 years.  Dr. Goffney indicated that TCDD's mechanism of action in the body appears to be tied to its ability to bind to activate one of the cellular proteins involved in the control of transcribing the information in DNA to RNA, thus the compound can cause an aberration in the gene expression, and, as a consequence, was classified as carcinogenic to humans by the EPA in 2003.  

Dr. Goffney cited to additional studies, including a study involving two sheep flocks exposed to dioxins, which found significant increases in the frequencies of chromosomal abnormalities; a study evaluating chromosomal damage in males exposed to Agent Orange, which found a statistically significant increase in chromosomal breakage in the exposed males when compared to their unexposed wives; and finally, a study which found that dioxin "could induce" chromosomal damage and lower the immune response of goats vaccinated with a Brucella vaccine.  Dr. Goffney posited that the authors of the IOM's latest update recognized that there is an extensive body of evidence from experimental studies in animal model systems that TCDD, other dioxins, and several dioxin-like compounds are immunotoxic, and that although the available evidence on humans is scant, mechanistic considerations support the notion that chemical alterations to immune function would cause adverse health outcomes because of the critical role that the immune system plays in general protection fighting off infection and eliminating cancer cells at early stages.  

Dr. Goffney noted that the evidence of the effects of TCDD on human cells in culture was causing an evolution in the thinking of its role in carcinogenesis, and that in the last Update from the IOM, the committee acknowledged the possibilities by stating that research performed primarily in cultured cells has shown that TCDD can affect the ability of cells to undergo processes such as proliferation and differentiation, and alternatively, the presence of an excess of some kinds of cells can result in the formation and development of tumors.  Dr. Goffney noted that the IOM indicated that the ability of TCDD to disrupt the normal course of a specific call to proliferate, differentiate, or undergo apoptosis is thought to underlie (at least in part) its adverse effects on the immune system and the developing fetus and its ability to promote the formation of certain cancers.  

Dr. Goffney noted that as a consequence of new understanding of the mechanism of action of TCDD and general knowledge of the factors affecting carcinogenesis, the IOM has moved brain cancer up on its list of conditions caused by Agent Orange into the category of "inadequate or insufficient evidence to determine association".  Dr. Goffney indicated that the significance of this recognition was that there was evidence of biological plausibility, but the epidemiologic studies were not yet robust enough to demonstrate the effect, and that according to the authors, "absence of evidence is not evidence of absence".  Dr. Goffney compared other diseases such as hairy cell leukemia, all chronic B-cell neoplasms, and ischemic heart disease, which had moved up a category in the most recent version of the Update, as evidence support a link to Agent Orange exposure has accumulated.  

Dr. Goffney noted that the Veteran had been diagnosed with diabetes mellitus, an accepted consequence of Agent Orange exposure by 1995, and had been diagnosed with glioblastoma multiforme, a brain cancer, in September 2002, at 55 years of age.  Dr. Goffney noted that GBM was a rare tumor and affected less than 1% of men during their lifetime, and that it affected the Veteran well before the normal age of diagnosis.  Dr. Goffney further noted that the Veteran had none of the known risk factors for brain cancer, having never been exposed to brain radiation or polyvinyl chloride, and never having been diagnosed with malaria or chronic viral conditions, and had no family history of brain cancer.  Dr. Goffney indicated that the Veteran's "only known exposure was to Agent Orange and its TCDD contaminant", and that what was known about GBM was that it was "caused by mutations in the DNA, which leads to uncontrolled cell division", and that "almost all [GBM] tumors exhibit a disruption of normal cell cycle control".  Dr. Goffney noted that these genetic abnormalities were not inherited, but rather were the result of environmental factors that damage the DNA in cells, and that TCDD had been shown to cause disruptions of multiple sorts of DNA.  Dr. Goffney opined that in the Veteran's case, the known exposure to the carcinogen, TCDD, in Vietnam, made it "more likely than not" that his brain cancer was caused by that exposure.  

III. Analysis

1. Laws and Regulations 

To prevail on the issue of entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability incurred or aggravated by service caused or contributed substantially or materially to cause the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

Several diseases are deemed associated with herbicide exposure, under current VA law, and these diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 38 C.F.R. §3.309 (e).  In this case, however, the Veteran's fatal left parietal glioblastoma multiforme is not among the diseases subject to presumptive service connection on the basis of exposure to herbicides.

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994). See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57,586-57,589 (1996).  Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

It is the Board's responsibility to evaluate the entire record on appeal. 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  

2. Discussion

The appellant has contended that the Veteran's cause of death is due to exposure to Agent Orange or other herbicides in service.  She has also contended that the Veteran's service-connected diabetes mellitus may have contributed to his death.

The record reflects that the Veteran was first diagnosed with a brain tumor (glioblastoma multiforme) in September 2002.  He died several months later, in December 2002, and the cause of his death was listed as left parietal glioblastoma multiforme.  

As the evidence of record reflects that the Veteran served in Vietnam during the Vietnam era, exposure to herbicides is presumed.  In this case, however, the Veteran's fatal left parietal glioblastoma multiforme is not among the diseases subject to presumptive service connection on the basis of exposure to herbicides.

The Board acknowledges that there are conflicting opinions of record, as to the link between the Veteran's fatal left parietal glioblastoma multiforme and the presumed in-service exposure to Agent Orange.  In that regard, the Board notes that there are several medical professionals who have rendered opinions in this regard.  In April 2009 Dr. Carey opined that the Veteran's glioblastoma of the brain was at least as likely as not a result of his in-service Agent Orange exposure, and based his opinion, in part, on a review of medical literature on the topic.  In November 2009, an IME rendered an opinion that it was not at least as likely as not that the Veteran's fatal glioblastoma multiforme was etiologically related to service.  Finally, in May 2011, Dr. Goffney opined that in the Veteran's case, the known exposure to the carcinogen, TCDD, in Vietnam, made it "more likely than not" that his brain cancer was caused by that exposure.

The Board notes that a careful review of both the lengthy November 2009 IME opinion and the equally lengthy May 2011 opinion by Dr. Goffney, showed that each reviewed the Veteran's medical history and claims folder, cited to and examined pertinent medical literature and research, and provided supporting rationale for their opinions.  In that regard, the Board finds minimal to no bases for favoring one opinion over the other.  The Board also notes that this is a difficult case, and acknowledges that the appellant has no burden to prove her case to within a degree of medical certainty.  For the appellant to be successful in her claim, she needs to show only that it is at least as likely as not that the Veteran's presumed exposure to Agent Orange during his service in Vietnam led to the development of glioblastoma multiforme, which caused his death.  See 38 U.S.C.A. § 5107.  Here, the Board finds that standard has been met.

As noted above it is the Board's responsibility to evaluate the entire record on appeal, and when there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, the Board, after having carefully reviewed the record and weighing the evidence both in support of and against the claim, finds that the evidence is in relative equipoise as to whether the Veteran's fatal left parietal glioblastoma multiforme was related to his presumed in-service exposure to Agent Orange.  Gilbert, supra.

Accordingly, in resolving reasonable doubt in the appellant's favor, and without finding error in the previous action taken by the RO, the Board will exercise its discretion to find that the evidence is in relative equipoise, and will conclude that service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


